Title: To James Madison from John O. Lay, 20 June 1825
From: Lay, John O.
To: Madison, James


        
          
            Sir
            Richmond 20th. June 1825
          
          I herewith hand you Sales of Six Hhds. Tobacco nett proceeds $597.80/100 which I hope will prove satisfactory.
          In order to ascertain the exact balance it is necessary that I should get in one or two little Bills of articles ordered by Mr. Eddins and so soon as that is done the amount will be deposited at Bank and a Receipt transmitted you as heretofore. Yours Very Respy.
          
            Jno. O. Lay
          
        
        
          The average price for Wheat for the early part of the season is estimated at 80 a 85c and some engagements have been made at these prices.
        
        
          [Enclosure]
          Sales of 6 Hhds. Tobacco made by Jno. O. Lay for acct. of Mr. Jas. Madison.
          
            
              No. 11 J. Jones 1 Hhd. 1200 = 110 = 1090 Refd.
              @
              $ 5.  
              54.50
            
            
               ”  12 J. H. Brown 1 do 1347 = 132 = 1215
              @
              7.60
              92.34
            
            
               ”  13 R. & T. Gwathney 1 do 1434 = 144 = 1290
              @
              11.  
              141.90
            
            
               ”  14 D. & C. Warwick 1 do 1375 = 145 = 1230
              @
              12.25
              150.67
            
            
               ”  15 B. J. Harris 1 do 1122 = 142 = 980
              @
              8.05
              78.89
            
            
               ”  16 T. Adkins 1 do 1300 = 130 = 1170 Stemd.
              @
              8.85
              103.54
            
            
              
              
              
              $ 621.84
            
            
            
              Richmond 20th. June 1825 Charges
              
              
              
            
            
              Inspection at W. House
              
              $ 6.75
              
            
            
              Drayage from Store & Labor
              
              1.75
              
            
            
              Commissions 2½ pCt.
              
              15.54
              24.04
            
            
              Nett Proceeds.
              
              
              $597.80
            
          
          
            Jno. O. Lay
          
        
      